Exhibit 10.2

INDEMNIFICATION AGREEMENT

(Officer)

This Indemnification Agreement (“Agreement”) is made as of June 15, 2007 by and
between Arena Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
                    (“Indemnitee”).

RECITALS

WHEREAS, Indemnitee is currently serving as an officer of the Company;

WHEREAS, Article V of the Fifth Amended and Restated Certificate of
Incorporation of the Company (the “Certificate of Incorporation”) and Article IV
of the Amended and Restated Bylaws of the Company (the “Bylaws”), each as
currently in effect, require the Company under certain circumstances to
indemnify and advance expenses to its directors and officers to the fullest
extent permitted by the Delaware General Corporation Law (the “DGCL”) and
Indemnitee has been serving and continues to serve as an officer of the Company
in part in reliance on such provisions;

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to promote Indemnitee’s continued service to the
Company in an effective manner, Indemnitee’s reliance on the aforesaid
Certificate of Incorporation and Bylaw provisions, and, in part, to provide
Indemnitee with specific contractual assurance that the protection provided by
the Certificate of Incorporation and Bylaws will be available to Indemnitee
(regardless of, among other things, any amendment to or revocation of such
Certificate of Incorporation and Bylaws or any change in the composition of the
Board of Directors of the Company (the “Board”) or any Change in Control (as
defined below)), the Company wishes to provide in this Agreement for the
indemnification of, and the advancing of expenses to, Indemnitee to the fullest
extent (whether partial or complete) permitted by law, and, to the extent
insurance is maintained, for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies; and

WHEREAS, the Board has determined that (i) it is essential for the Company to
retain and attract highly qualified individuals to serve as directors and
executive officers; (ii) it is essential to the best interests of the Company’s
stockholders that the Company act to assure its directors and executive officers
that there will be increased certainty of such protection in the future; and
(iii) it is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify and to advance Expenses (as defined below) on
behalf of its directors and executive officers to the fullest extent permitted
by applicable law as provided in this Agreement so that they will continue to
act in their capacities as directors and/or executive officers of the Company
(and the Company can attract new directors and executive officers) free from
undue concern that they will not be so indemnified;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


--------------------------------------------------------------------------------



SECTION 1.               DEFINITIONS.   AS USED IN THIS AGREEMENT:


(A)           A “CHANGE IN CONTROL” SHALL BE DEEMED TO OCCUR UPON THE EARLIEST
TO OCCUR AFTER THE DATE OF THIS AGREEMENT OF ANY OF THE FOLLOWING EVENTS:


I.              ACQUISITION OF STOCK BY THIRD PARTY.  ANY PERSON OR GROUP OF
PERSONS ACTING IN CONCERT (EXCLUDING COMPANY EMPLOYEE BENEFIT PLANS) BECOMING
THE BENEFICIAL OWNER OF SECURITIES OF THE COMPANY HAVING AT LEAST 30% OF THE
VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES (UNLESS THE EVENT
CAUSING THE 30% THRESHOLD TO BE CROSSED IS AN ACQUISITION OF VOTING COMMON
SECURITIES DIRECTLY FROM THE COMPANY);


II.             CHANGE IN BOARD.  WITHIN ANY 24 MONTH PERIOD, THE PERSONS WHO
WERE DIRECTORS IMMEDIATELY BEFORE THE BEGINNING OF SUCH PERIOD (THE “INCUMBENT
DIRECTORS”) SHALL CEASE TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OR THE
BOARD OF DIRECTORS OF A SUCCESSOR TO THE COMPANY.  FOR THIS PURPOSE, ANY
DIRECTOR WHO WAS NOT A DIRECTOR AT THE BEGINNING OF SUCH PERIOD SHALL BE DEEMED
TO BE AN INCUMBENT DIRECTOR IF SUCH DIRECTOR WAS ELECTED TO THE BOARD BY, OR ON
THE RECOMMENDATION OF OR WITH THE APPROVAL OF, AT LEAST THREE-QUARTERS OF THE
DIRECTORS WHO THEN QUALIFIED AS INCUMBENT DIRECTORS (SO LONG AS SUCH DIRECTOR
WAS NOT NOMINATED BY A PERSON WHO HAS EXPRESSED AN INTENT TO EFFECT A CHANGE IN
CONTROL OR ENGAGE IN A PROXY OR OTHER CONTROL CONTEST);


III.            CORPORATE TRANSACTIONS.  ANY MERGER OR OTHER BUSINESS
COMBINATION OF THE COMPANY, ANY SALE OR LEASE OF THE COMPANY’S ASSETS OR ANY
COMBINATION OF THE FOREGOING TRANSACTIONS (THE “TRANSACTIONS”) OTHER THAN A
TRANSACTION IMMEDIATELY FOLLOWING WHICH THE STOCKHOLDERS OF THE COMPANY
IMMEDIATELY PRIOR TO THE TRANSACTION OWN AT LEAST 60% OF THE VOTING POWER,
DIRECTLY OR INDIRECTLY, OF (A) THE SURVIVING CORPORATION IN ANY SUCH MERGER OR
OTHER BUSINESS COMBINATION; (B) THE PURCHASER OR LESSEE OF THE COMPANY’S ASSETS;
OR (C) BOTH THE SURVIVING CORPORATION AND THE PURCHASER OR LESSEE IN THE EVENT
OF ANY COMBINATION OF TRANSACTIONS;


IV.            LIQUIDATION.  THE APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF
A COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;
OR


V.             OTHER EVENTS.  THERE OCCURS ANY OTHER EVENT OF A NATURE THAT
WOULD BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF
REGULATION 14A (OR A RESPONSE TO ANY SIMILAR ITEM ON ANY SIMILAR SCHEDULE OR
FORM) PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), WHETHER OR NOT THE COMPANY IS THEN SUBJECT TO SUCH REPORTING
REQUIREMENT.


(B)           “DISINTERESTED DIRECTOR” MEANS A DIRECTOR OF THE COMPANY WHO IS
NOT AND WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION IS
SOUGHT BY INDEMNITEE.


(C)           “ENTERPRISE” MEANS ANY CORPORATION, LIMITED LIABILITY COMPANY,
PARTNERSHIP, JOINT VENTURE, TRUST PLAN, EMPLOYEE BENEFIT PLAN OR OTHER
ENTERPRISE OF WHICH INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY
AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY; AND, WITH RESPECT TO
EMPLOYEE BENEFIT PLANS, THE REFERENCES HEREIN TO

2


--------------------------------------------------------------------------------



(I) “FINES” SHALL INCLUDE ANY EXCISE TAX ASSESSED WITH RESPECT TO SUCH PLANS,
(II) “SERVING AT THE REQUEST OF THE COMPANY” SHALL INCLUDE ANY SERVICE WHICH
IMPOSES DUTIES ON, OR INVOLVES SERVICE BY, INDEMNITEE WITH RESPECT TO SUCH
PLANS, ITS PARTICIPANTS OR BENEFICIARIES, AND (IV) A PERSON WHO ACTED IN GOOD
FAITH AND IN A MANNER HE OR SHE REASONABLY BELIEVED TO BE IN THE BEST INTERESTS
OF THE PARTICIPANTS AND BENEFICIARIES OF SUCH A PLAN SHALL BE DEEMED TO HAVE
ACTED IN A MANNER “NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY” AS REFERRED
TO IN THIS AGREEMENT.


(D)           “EXPENSES” SHALL INCLUDE, WITHOUT LIMITATION, ALL REASONABLE
ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS,
WITNESS FEES, TRAVEL EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS,
TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE FEES, AND ALL OTHER DISBURSEMENTS
OR EXPENSES OF THE TYPES CUSTOMARILY INCURRED IN CONNECTION WITH PROSECUTING,
DEFENDING, PREPARING TO PROSECUTE OR DEFEND, INVESTIGATING, BEING OR PREPARING
TO BE A WITNESS IN, OR OTHERWISE PARTICIPATING IN, A PROCEEDING.  “EXPENSES”
ALSO SHALL INCLUDE (I) EXPENSES INCURRED IN CONNECTION WITH ANY APPEAL,
COUNTERCLAIMS AND CROSSCLAIMS RESULTING FROM OR IN CONNECTION WITH ANY
PROCEEDING, INCLUDING WITHOUT LIMITATION THE PREMIUM, SECURITY FOR, AND OTHER
COSTS RELATING TO ANY COST BOND, SUPERSEDEAS BOND, OR OTHER APPEAL BOND OR ITS
EQUIVALENT, AND (II) FOR PURPOSES OF SECTION 11(D) ONLY, EXPENSES INCURRED BY
INDEMNITEE OR ON INDEMNITEE’S BEHALF ASSOCIATED WITH THE INTERPRETATION,
ENFORCEMENT OR DEFENSE OF INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT, BY
LITIGATION OR OTHERWISE.  “EXPENSES”, HOWEVER, SHALL NOT INCLUDE AMOUNTS PAID IN
SETTLEMENT BY INDEMNITEE OR THE AMOUNT OF JUDGMENTS OR FINES AGAINST INDEMNITEE.


(E)           “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR A MEMBER OF A LAW FIRM,
THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND WHO NEITHER AT THE TIME OF
ITS ENGAGEMENT AS INDEPENDENT COUNSEL IS, NOR IN THE PRECEDING FIVE YEARS HAS
BEEN, RETAINED TO REPRESENT:  (I) THE COMPANY OR INDEMNITEE IN ANY MATTER
MATERIAL TO EITHER SUCH PARTY (OTHER THAN WITH RESPECT TO MATTERS CONCERNING
INDEMNITEE UNDER THIS AGREEMENT, OR OF OTHER INDEMNITEES UNDER SIMILAR
INDEMNIFICATION AGREEMENTS), OR (II) ANY OTHER PARTY TO THE PROCEEDING GIVING
RISE TO A CLAIM FOR INDEMNIFICATION HEREUNDER.  NOTWITHSTANDING THE FOREGOING,
THE TERM “INDEPENDENT COUNSEL” SHALL NOT INCLUDE ANY PERSON WHO, UNDER THE
APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A
CONFLICT OF INTEREST IN REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN AN
ACTION TO DETERMINE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.  THE COMPANY
AGREES TO PAY THE REASONABLE FEES AND EXPENSES OF THE INDEPENDENT COUNSEL
REFERRED TO ABOVE AND TO FULLY INDEMNIFY SUCH COUNSEL AGAINST ANY AND ALL
EXPENSES, CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR SUCH INDEPENDENT COUNSEL’S ENGAGEMENT PURSUANT HERETO.


(F)            “PROCEEDING” SHALL INCLUDE, WITHOUT LIMITATION, ANY THREATENED,
PENDING OR COMPLETED ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE RESOLUTION
MECHANISM, INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING OR ANY OTHER ACTUAL,
THREATENED OR COMPLETED PROCEEDING, WHETHER BROUGHT IN THE RIGHT OF THE COMPANY
OR OTHERWISE AND WHETHER OF A CIVIL, CRIMINAL, ADMINISTRATIVE, LEGISLATIVE, OR
INVESTIGATIVE NATURE, INCLUDING ANY APPEAL THEREFROM, IN WHICH INDEMNITEE WAS,
IS OR WILL BE INVOLVED AS A PARTY, POTENTIAL PARTY, NON-PARTY WITNESS OR
OTHERWISE BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS A DIRECTOR OR AN
OFFICER OF THE COMPANY, BY REASON OF ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY
INDEMNITEE OR ON INDEMNITEE’S PART, OR ALLEGED TO HAVE BEEN SO TAKEN OR OMITTED
TO BE TAKEN, WHILE ACTING AS A DIRECTOR OR AN OFFICER OF THE COMPANY, OR BY
REASON OF THE FACT THAT INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE
COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF ANOTHER
ENTERPRISE, IN EACH CASE WHETHER OR NOT SERVING IN

3


--------------------------------------------------------------------------------



SUCH CAPACITY AT THE TIME ANY LIABILITY OR EXPENSE IS INCURRED FOR WHICH
INDEMNIFICATION, REIMBURSEMENT, OR ADVANCEMENT OF EXPENSES CAN BE PROVIDED UNDER
THIS AGREEMENT; EXCEPT FOR ANY SUCH PROCEEDING INITIATED BY INDEMNITEE TO
ENFORCE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT (WHICH SHALL BE GOVERNED BY
SECTION 11 OF THIS AGREEMENT).


(G)           “TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW” AND “TO THE
FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW” SHALL INCLUDE, BUT NOT BE
LIMITED TO:


I.              TO THE FULLEST EXTENT PERMITTED OR NOT PROHIBITED, AS THE CASE
MAY BE, BY THE PROVISION OF THE DGCL THAT AUTHORIZES OR CONTEMPLATES ADDITIONAL
INDEMNIFICATION BY AGREEMENT, OR THE CORRESPONDING PROVISION OF ANY AMENDMENT TO
OR REPLACEMENT OF THE DGCL; AND


II.             TO THE FULLEST EXTENT AUTHORIZED OR PERMITTED OR NOT PROHIBITED,
AS THE CASE MAY BE, BY ANY AMENDMENTS TO OR REPLACEMENTS OF THE DGCL ADOPTED
AFTER THE DATE OF THIS AGREEMENT THAT INCREASE THE EXTENT TO WHICH A CORPORATION
MAY INDEMNIFY ITS OFFICERS AND DIRECTORS.


SECTION 2.               INDEMNITY IN THIRD-PARTY PROCEEDINGS.  THE COMPANY
SHALL INDEMNIFY INDEMNITEE IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 2
IF INDEMNITEE IS, OR IS THREATENED TO BE MADE, A PARTY TO OR A PARTICIPANT IN
ANY PROCEEDING, OTHER THAN A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO
PROCURE A JUDGMENT IN ITS FAVOR.  PURSUANT TO THIS SECTION 2, INDEMNITEE SHALL
BE INDEMNIFIED TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AGAINST ALL
EXPENSES, JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT, ACTUALLY AND
REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF, IN CONNECTION WITH
SUCH PROCEEDING OR ANY CLAIM, ISSUE OR MATTER THEREIN, IF INDEMNITEE ACTED IN
GOOD FAITH AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT
OPPOSED TO THE BEST INTERESTS OF THE COMPANY AND, IN THE CASE OF A CRIMINAL
PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S CONDUCT WAS
UNLAWFUL.


SECTION 3.               INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE
COMPANY.   THE COMPANY SHALL INDEMNIFY INDEMNITEE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 3 IF INDEMNITEE IS, OR IS THREATENED TO BE MADE, A
PARTY TO OR A PARTICIPANT IN ANY PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO
PROCURE A JUDGMENT IN ITS FAVOR.  PURSUANT TO THIS SECTION 3, INDEMNITEE SHALL
BE INDEMNIFIED TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AGAINST ALL
EXPENSES ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S
BEHALF IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE OR MATTER THEREIN,
IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER INDEMNITEE REASONABLY BELIEVED
TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY.  NO
INDEMNIFICATION FOR EXPENSES SHALL BE MADE UNDER THIS SECTION 3 IN RESPECT OF
ANY PROCEEDING OR ANY CLAIM, ISSUE OR MATTER THEREIN AS TO WHICH INDEMNITEE
SHALL HAVE BEEN FINALLY ADJUDGED BY A COURT TO BE LIABLE TO THE COMPANY, UNLESS
AND ONLY TO THE EXTENT THAT THE DELAWARE COURT OF CHANCERY OR ANY COURT IN WHICH
THE PROCEEDING WAS BROUGHT SHALL DETERMINE UPON APPLICATION THAT, DESPITE THE
ADJUDICATION OF LIABILITY BUT IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE,
INDEMNITEE IS FAIRLY AND REASONABLY ENTITLED TO INDEMNIFICATION.


SECTION 4.               INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY
OR PARTLY SUCCESSFUL.  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND TO THE EXTENT THAT
INDEMNITEE IS A PARTY TO (OR A PARTICIPANT IN)

4


--------------------------------------------------------------------------------



AND IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN ANY PROCEEDING OR IN DEFENSE
OF ANY CLAIM, ISSUE OR MATTER THEREIN, IN WHOLE OR IN PART, THE COMPANY SHALL
INDEMNIFY INDEMNITEE AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY
INDEMNITEE OR ON INDEMNITEE’S BEHALF IN CONNECTION THEREWITH.  IF INDEMNITEE IS
NOT WHOLLY SUCCESSFUL IN SUCH PROCEEDING BUT IS SUCCESSFUL, ON THE MERITS OR
OTHERWISE, AS TO ONE OR MORE BUT LESS THAN ALL CLAIMS, ISSUES OR MATTERS IN SUCH
PROCEEDING, THE COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ALL EXPENSES ACTUALLY
AND REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF IN CONNECTION
WITH EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE OR MATTER.  FOR PURPOSES OF THIS
SECTION AND WITHOUT LIMITATION, THE TERMINATION OF ANY CLAIM, ISSUE OR MATTER IN
SUCH A PROCEEDING BY DISMISSAL, WITH OR WITHOUT PREJUDICE, SHALL BE DEEMED TO BE
A SUCCESSFUL RESULT AS TO SUCH CLAIM, ISSUE OR MATTER.


SECTION 5.               ADDITIONAL INDEMNIFICATION.  NOTWITHSTANDING ANY
LIMITATION IN SECTION 2, 3, OR 4, THE COMPANY SHALL INDEMNIFY INDEMNITEE TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW IF INDEMNITEE IS A PARTY TO OR
THREATENED TO BE MADE A PARTY TO ANY PROCEEDING (INCLUDING A PROCEEDING BY OR IN
THE RIGHT OF THE COMPANY TO PROCURE A JUDGMENT IN ITS FAVOR) AGAINST ALL
EXPENSES, JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT, ACTUALLY AND
REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF, IN CONNECTION WITH
THE PROCEEDING.


SECTION 6.               EXCLUSIONS.  NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT, THE COMPANY SHALL NOT BE OBLIGATED UNDER THIS AGREEMENT TO MAKE ANY
INDEMNITY IN CONNECTION WITH ANY CLAIM MADE AGAINST INDEMNITEE:


(A)           OTHER THAN AS PROVIDED IN SECTION 4, FOR (I) AN ACCOUNTING OF
PROFITS MADE FROM THE PURCHASE AND SALE (OR SALE AND PURCHASE) BY INDEMNITEE OF
SECURITIES OF THE COMPANY WITHIN THE MEANING OF SECTION 16(B) OF THE EXCHANGE
ACT OR SIMILAR PROVISIONS OF STATE STATUTORY LAW OR COMMON LAW, OR (II) ANY
REIMBURSEMENT OF THE COMPANY BY INDEMNITEE OF ANY BONUS OR OTHER INCENTIVE-BASED
OR EQUITY-BASED COMPENSATION OR OF ANY PROFITS REALIZED BY INDEMNITEE FROM THE
SALE OF SECURITIES OF THE COMPANY, AS REQUIRED IN EACH CASE UNDER THE EXCHANGE
ACT (INCLUDING ANY SUCH REIMBURSEMENTS THAT ARISE FROM AN ACCOUNTING RESTATEMENT
OF THE COMPANY PURSUANT TO SECTION 304 OF THE SARBANES-OXLEY ACT OF 2002 (THE
“SARBANES-OXLEY ACT”), OR THE PAYMENT TO THE COMPANY OF PROFITS ARISING FROM THE
PURCHASE AND SALE BY INDEMNITEE OF SECURITIES IN VIOLATION OF SECTION 306 OF THE
SARBANES-OXLEY ACT); OR


(B)           EXCEPT AS PROVIDED IN SECTION 11(D) OF THIS AGREEMENT, IN
CONNECTION WITH ANY PROCEEDING (OR ANY PART OF ANY PROCEEDING) INITIATED BY
INDEMNITEE (WHETHER ON INDEMNITEE’S OWN BEHALF OR BY OR IN THE RIGHT OF THE
COMPANY TO PROCURE A JUDGMENT IN ITS FAVOR), INCLUDING ANY PROCEEDING (OR ANY
PART OF ANY PROCEEDING) INITIATED BY INDEMNITEE AGAINST THE COMPANY OR ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, FIDUCIARIES OR OTHER INDEMNITEES AND NOT
BY WAY OF DEFENSE, UNLESS (I) THE BOARD AUTHORIZED THE PROCEEDING (OR ANY PART
OF ANY PROCEEDING) PRIOR TO ITS INITIATION OR (II) THE COMPANY PROVIDES THE
INDEMNIFICATION, IN ITS SOLE DISCRETION, PURSUANT TO THE POWERS VESTED IN THE
COMPANY UNDER APPLICABLE LAW.


SECTION 7.               ADVANCES OF EXPENSES.  IN ACCORDANCE WITH THE
PRE-EXISTING REQUIREMENT OF ARTICLE V OF THE CERTIFICATE OF INCORPORATION, AND
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE COMPANY
SHALL ADVANCE, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
EXPENSES INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF IN CONNECTION WITH ANY
PROCEEDING, AND SUCH ADVANCEMENT SHALL BE MADE WITHIN 15 DAYS AFTER THE RECEIPT
BY THE

5


--------------------------------------------------------------------------------



COMPANY OF A STATEMENT OR STATEMENTS REQUESTING SUCH ADVANCES FROM TIME TO TIME,
WHETHER PRIOR TO OR AFTER FINAL DISPOSITION OF ANY PROCEEDING.  ADVANCES SHALL
(I) BE UNSECURED AND INTEREST FREE; (II) BE MADE WITHOUT REGARD TO INDEMNITEE’S
ABILITY TO REPAY THE EXPENSES AND WITHOUT REGARD TO INDEMNITEE’S ULTIMATE
ENTITLEMENT TO INDEMNIFICATION UNDER THE OTHER PROVISIONS OF THIS AGREEMENT; AND
(III) INCLUDE ANY AND ALL REASONABLE EXPENSES INCURRED PURSUING AN ACTION TO
ENFORCE THIS RIGHT OF ADVANCEMENT, INCLUDING EXPENSES INCURRED PREPARING AND
FORWARDING STATEMENTS TO THE COMPANY TO SUPPORT THE ADVANCES CLAIMED. 
INDEMNITEE SHALL QUALIFY FOR ADVANCES UPON THE EXECUTION AND DELIVERY TO THE
COMPANY OF THIS AGREEMENT, WHICH SHALL CONSTITUTE AN UNSECURED UNDERTAKING BY
INDEMNITEE TO REPAY THE ADVANCE IF AND TO THE EXTENT THAT IT IS ULTIMATELY
DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY. 
THE RIGHT TO ADVANCES UNDER THIS SECTION 7 SHALL CONTINUE UNTIL FINAL
DISPOSITION OF ANY PROCEEDING.  THIS SECTION 7 SHALL NOT APPLY TO ANY CLAIM MADE
BY INDEMNITEE FOR WHICH INDEMNITY IS EXCLUDED PURSUANT TO SECTION 6.


SECTION 8.               PROCEDURE FOR NOTIFICATION AND DEFENSE OF CLAIM.


(A)           INDEMNITEE SHALL NOTIFY THE COMPANY IN WRITING OF ANY MATTER WITH
RESPECT TO WHICH INDEMNITEE INTENDS TO SEEK INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES HEREUNDER AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE RECEIPT BY
INDEMNITEE OF WRITTEN NOTICE THEREOF.  THE WRITTEN NOTIFICATION TO THE COMPANY
SHALL INCLUDE A REASONABLE DESCRIPTION OF THE NATURE OF THE PROCEEDING AND THE
FACTS UNDERLYING THE PROCEEDING.  TO OBTAIN INDEMNIFICATION UNDER THIS
AGREEMENT, INDEMNITEE SHALL SUBMIT TO THE COMPANY A WRITTEN REQUEST, INCLUDING
THEREIN OR THEREWITH SUCH DOCUMENTATION AND INFORMATION AS IS REASONABLY
AVAILABLE TO INDEMNITEE AND IS REASONABLY NECESSARY TO DETERMINE WHETHER AND TO
WHAT EXTENT INDEMNITEE IS ENTITLED TO INDEMNIFICATION FOLLOWING THE FINAL
DISPOSITION OF SUCH PROCEEDING.  THE OMISSION BY INDEMNITEE TO NOTIFY THE
COMPANY HEREUNDER WILL NOT RELIEVE THE COMPANY FROM ANY LIABILITY WHICH IT MAY
HAVE TO INDEMNITEE HEREUNDER OR OTHERWISE THAN UNDER THIS AGREEMENT, AND ANY
DELAY IN SO NOTIFYING THE COMPANY SHALL NOT CONSTITUTE A WAIVER BY INDEMNITEE OF
ANY RIGHTS UNDER THIS AGREEMENT.  THE SECRETARY OF THE COMPANY SHALL, PROMPTLY
UPON RECEIPT OF SUCH A REQUEST FOR INDEMNIFICATION, ADVISE THE BOARD IN WRITING
THAT INDEMNITEE HAS REQUESTED INDEMNIFICATION.


(B)           THE COMPANY WILL BE ENTITLED TO PARTICIPATE IN ANY PROCEEDING IN
CONNECTION WITH WHICH INDEMNITEE SEEKS INDEMNIFICATION HEREUNDER AT ITS OWN
EXPENSE.


(C)           ANY PROVISION HEREIN TO THE CONTRARY NOTWITHSTANDING, THE COMPANY
SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF THIS AGREEMENT TO INDEMNIFY
INDEMNITEE UNDER THIS AGREEMENT FOR ANY AMOUNTS PAID IN SETTLEMENT OF A
PROCEEDING EFFECTED WITHOUT THE COMPANY’S WRITTEN CONSENT, SUCH CONSENT NOT TO
BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED BY THE COMPANY.


SECTION 9.               PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.


(A)           UPON WRITTEN REQUEST BY INDEMNITEE FOR INDEMNIFICATION PURSUANT TO
SECTION 8(A), A DETERMINATION, IF REQUIRED BY APPLICABLE LAW, WITH RESPECT TO
INDEMNITEE’S ENTITLEMENT THERETO SHALL BE MADE IN THE SPECIFIC CASE:  (I) IF A
CHANGE IN CONTROL SHALL HAVE OCCURRED, BY INDEPENDENT COUNSEL IN A WRITTEN
OPINION TO THE BOARD, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE; OR
(II) IF A CHANGE IN CONTROL SHALL NOT HAVE OCCURRED, (A) BY A MAJORITY

6


--------------------------------------------------------------------------------



VOTE OF THE DISINTERESTED DIRECTORS, EVEN THOUGH LESS THAN A QUORUM OF THE
BOARD, (B) BY A MAJORITY VOTE OF A COMMITTEE OF DISINTERESTED DIRECTORS
DESIGNATED BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN THOUGH LESS
THAN A QUORUM OF THE BOARD, (C) IF THERE ARE NO DISINTERESTED DIRECTORS OR, IF A
MAJORITY OF THE DISINTERESTED DIRECTORS SO DIRECT, BY INDEPENDENT COUNSEL IN A
WRITTEN OPINION TO THE BOARD, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE,
OR (D) IF SO DIRECTED BY THE BOARD, BY THE STOCKHOLDERS OF THE COMPANY; AND, IF
IT IS SO DETERMINED THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, PAYMENT TO
INDEMNITEE SHALL BE MADE WITHIN 10 DAYS AFTER SUCH DETERMINATION.  INDEMNITEE
SHALL COOPERATE WITH THE PERSON, PERSONS OR ENTITY MAKING SUCH DETERMINATION
WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION, INCLUDING PROVIDING
TO SUCH PERSON, PERSONS OR ENTITY UPON REASONABLE ADVANCE REQUEST ANY
DOCUMENTATION OR INFORMATION WHICH IS NOT PRIVILEGED OR OTHERWISE PROTECTED FROM
DISCLOSURE AND WHICH IS REASONABLY AVAILABLE TO INDEMNITEE AND REASONABLY
NECESSARY TO MAKE SUCH DETERMINATION.  ANY EXPENSES INCURRED BY INDEMNITEE OR ON
INDEMNITEE’S BEHALF IN SO COOPERATING WITH THE PERSON, PERSONS OR ENTITY MAKING
SUCH DETERMINATION SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE OF THE
DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE COMPANY
SHALL INDEMNIFY AND HOLD INDEMNITEE HARMLESS THEREFROM.


(B)           IN THE EVENT THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
IS TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO SECTION 9(A), THE INDEPENDENT
COUNSEL SHALL BE SELECTED AS PROVIDED IN THIS SECTION 9(B).  IF A CHANGE IN
CONTROL SHALL NOT HAVE OCCURRED, THE INDEPENDENT COUNSEL SHALL BE SELECTED BY
THE BOARD, AND THE COMPANY SHALL GIVE WRITTEN NOTICE TO INDEMNITEE ADVISING
INDEMNITEE OF THE IDENTITY OF THE INDEPENDENT COUNSEL SO SELECTED.  IF A CHANGE
IN CONTROL SHALL HAVE OCCURRED, THE INDEPENDENT COUNSEL SHALL BE SELECTED BY
INDEMNITEE (UNLESS INDEMNITEE SHALL REQUEST THAT SUCH SELECTION BE MADE BY THE
BOARD, IN WHICH EVENT THE PRECEDING SENTENCE SHALL APPLY), AND INDEMNITEE SHALL
GIVE WRITTEN NOTICE TO THE COMPANY ADVISING IT OF THE IDENTITY OF THE
INDEPENDENT COUNSEL SO SELECTED.  IN EITHER EVENT, INDEMNITEE OR THE COMPANY, AS
THE CASE MAY BE, MAY, WITHIN 10 DAYS AFTER SUCH WRITTEN NOTICE OF SELECTION
SHALL HAVE BEEN GIVEN, DELIVER TO THE COMPANY OR TO INDEMNITEE, AS THE CASE MAY
BE, A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER, THAT SUCH
OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT COUNSEL SO
SELECTED DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN
SECTION 1(E), AND THE OBJECTION SHALL SET FORTH WITH PARTICULARITY THE FACTUAL
BASIS OF SUCH ASSERTION.  ABSENT A PROPER AND TIMELY OBJECTION, THE PERSON SO
SELECTED SHALL ACT AS INDEPENDENT COUNSEL.  IF SUCH WRITTEN OBJECTION IS SO MADE
AND SUBSTANTIATED, THE INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS
INDEPENDENT COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT OF
COMPETENT JURISDICTION HAS DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT.  IF,
WITHIN 20 DAYS AFTER THE LATER OF SUBMISSION BY INDEMNITEE OF A WRITTEN REQUEST
FOR INDEMNIFICATION PURSUANT TO SECTION 8(A) AND THE FINAL DISPOSITION OF THE
PROCEEDING, NO INDEPENDENT COUNSEL SHALL HAVE BEEN SELECTED AND NOT OBJECTED TO,
EITHER THE COMPANY OR INDEMNITEE MAY PETITION A COURT OF COMPETENT JURISDICTION
FOR RESOLUTION OF ANY OBJECTION WHICH SHALL HAVE BEEN MADE BY THE COMPANY OR
INDEMNITEE TO THE OTHER’S SELECTION OF INDEPENDENT COUNSEL AND/OR FOR THE
APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON SELECTED BY THE COURT OR BY SUCH
OTHER PERSON AS THE COURT SHALL DESIGNATE, AND THE PERSON WITH RESPECT TO WHOM
ALL OBJECTIONS ARE SO RESOLVED OR THE PERSON SO APPOINTED SHALL ACT AS
INDEPENDENT COUNSEL UNDER SECTION 9(A).  UPON THE DUE COMMENCEMENT OF ANY
JUDICIAL PROCEEDING OR ARBITRATION PURSUANT TO SECTION 11(A), INDEPENDENT
COUNSEL SHALL BE DISCHARGED AND RELIEVED OF ANY FURTHER RESPONSIBILITY IN SUCH
CAPACITY (SUBJECT TO THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN
PREVAILING).

7


--------------------------------------------------------------------------------



SECTION 10.             PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.


(A)           IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE PERSON, PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW,
PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT IF
INDEMNITEE HAS SUBMITTED A REQUEST FOR INDEMNIFICATION IN ACCORDANCE WITH
SECTION 8(A), AND THE COMPANY SHALL, TO THE FULLEST EXTENT NOT PROHIBITED BY
APPLICABLE LAW, HAVE THE BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN
CONNECTION WITH THE MAKING BY ANY PERSON, PERSONS OR ENTITY OF ANY DETERMINATION
CONTRARY TO THAT PRESUMPTION.  NEITHER THE FAILURE OF THE COMPANY (INCLUDING BY
ITS DISINTERESTED DIRECTORS OR ANY COMMITTEE THEREOF, BY ITS STOCKHOLDERS OR BY
INDEPENDENT COUNSEL) TO HAVE MADE A DETERMINATION PRIOR TO THE COMMENCEMENT OF
ANY ACTION PURSUANT TO THIS AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE
CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR
AN ACTUAL DETERMINATION BY THE COMPANY (INCLUDING BY ITS DISINTERESTED DIRECTORS
OR ANY COMMITTEE THEREOF OR BY INDEPENDENT COUNSEL) THAT INDEMNITEE HAS NOT MET
SUCH APPLICABLE STANDARD OF CONDUCT, SHALL BE A DEFENSE TO THE ACTION OR CREATE
A PRESUMPTION THAT INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT.


(B)           SUBJECT TO SECTION 11(E), IF THE PERSON, PERSONS OR ENTITY
EMPOWERED OR SELECTED UNDER SECTION 9 TO DETERMINE WHETHER INDEMNITEE IS
ENTITLED TO INDEMNIFICATION SHALL NOT HAVE MADE A DETERMINATION WITHIN 60 DAYS
AFTER RECEIPT BY THE COMPANY OF THE REQUEST THEREFOR, THE REQUISITE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL, TO THE FULLEST EXTENT NOT
PROHIBITED BY APPLICABLE LAW, BE DEEMED TO HAVE BEEN MADE AND INDEMNITEE SHALL
BE ENTITLED TO SUCH INDEMNIFICATION, ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF
A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE
INDEMNITEE’S STATEMENT, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH STATEMENT
IS MADE, NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST FOR
INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE
LAW AS DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED, HOWEVER, THAT
SUCH 60-DAY PERIOD MAY BE EXTENDED FOR A REASONABLE TIME, NOT TO EXCEED AN
ADDITIONAL 30 DAYS, IF THE PERSON, PERSONS OR ENTITY MAKING THE DETERMINATION
WITH RESPECT TO ENTITLEMENT TO INDEMNIFICATION IN GOOD FAITH REQUIRES SUCH
ADDITIONAL TIME FOR THE OBTAINING OR EVALUATING OF DOCUMENTATION AND/OR
INFORMATION RELATING THERETO; PROVIDED, FURTHER, THAT THE FOREGOING PROVISIONS
OF THIS SECTION 10(B) SHALL NOT APPLY IF THE DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION IS TO BE MADE BY (X) THE STOCKHOLDERS PURSUANT TO SECTION 9(A)
AND IF (A) WITHIN 15 DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST FOR SUCH
DETERMINATION THE BOARD HAS RESOLVED TO SUBMIT SUCH DETERMINATION TO THE
STOCKHOLDERS FOR THEIR CONSIDERATION AT AN ANNUAL MEETING THEREOF TO BE HELD
WITHIN 75 DAYS AFTER SUCH RECEIPT AND SUCH DETERMINATION IS MADE THEREAT, OR
(B) A SPECIAL MEETING OF STOCKHOLDERS IS CALLED WITHIN 15 DAYS AFTER SUCH
RECEIPT FOR THE PURPOSE OF MAKING SUCH DETERMINATION, SUCH MEETING IS HELD FOR
SUCH PURPOSE WITHIN 60 DAYS AFTER HAVING BEEN SO CALLED AND SUCH DETERMINATION
IS MADE THEREAT, OR (Y) INDEPENDENT COUNSEL PURSUANT TO SECTION 9(A).


(C)           THE TERMINATION OF ANY PROCEEDING OR OF ANY CLAIM, ISSUE OR MATTER
THEREIN, BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR UPON A PLEA OF NOLO
CONTENDERE OR ITS EQUIVALENT, SHALL NOT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS AGREEMENT) OF ITSELF ADVERSELY AFFECT THE RIGHT OF INDEMNITEE TO
INDEMNIFICATION OR CREATE A PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD
FAITH AND IN A MANNER WHICH INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT
OPPOSED TO THE

8


--------------------------------------------------------------------------------



BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING, THAT
INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S  CONDUCT WAS
UNLAWFUL.


(D)           FOR PURPOSES OF ANY DETERMINATION OF GOOD FAITH, INDEMNITEE SHALL
BE DEEMED TO HAVE ACTED IN GOOD FAITH IF INDEMNITEE’S ACTION IS BASED ON THE
RECORDS OR BOOKS OF ACCOUNT OF THE COMPANY, INCLUDING FINANCIAL STATEMENTS, OR
ON INFORMATION SUPPLIED TO INDEMNITEE BY THE OFFICERS OF THE COMPANY IN THE
COURSE OF THEIR DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR THE COMPANY OR ON
INFORMATION OR RECORDS GIVEN OR REPORTS MADE TO THE COMPANY BY AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT OR BY AN APPRAISER OR OTHER EXPERT SELECTED WITH
REASONABLE CARE BY THE COMPANY.  THE PROVISIONS OF THIS SECTION 10(D) SHALL NOT
BE DEEMED TO BE EXCLUSIVE OR TO LIMIT IN ANY WAY THE OTHER CIRCUMSTANCES IN
WHICH INDEMNITEE MAY BE DEEMED TO HAVE MET THE APPLICABLE STANDARD OF CONDUCT
SET FORTH IN THIS AGREEMENT.  FOR PURPOSES OF THIS SECTION 10(D), THE TERM
COMPANY SHALL INCLUDE ANY OTHER ENTERPRISE IF INDEMNITEE IS SERVING SUCH
ENTERPRISE AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY AT THE REQUEST
OF THE COMPANY.


(E)           THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY DIRECTOR,
OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF THE COMPANY OR OF ANY OTHER ENTERPRISE
WHICH INDEMNITEE SERVES AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY AT
THE REQUEST OF THE COMPANY SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF
DETERMINING THE RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT.


SECTION 11.             REMEDIES OF INDEMNITEE.


(A)           SUBJECT TO SECTION 11(E), IN THE EVENT THAT (I) A DETERMINATION IS
MADE PURSUANT TO SECTION 9 THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION
UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY MADE PURSUANT
TO SECTION 7, (III) NO DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL
HAVE BEEN MADE PURSUANT TO SECTION 9(A) WITHIN 90 DAYS AFTER RECEIPT BY THE
COMPANY OF THE REQUEST FOR INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION IS
NOT MADE PURSUANT TO SECTION 4 OR THE LAST SENTENCE OF SECTION 9(A) WITHIN
10 DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN REQUEST THEREFOR, (V) PAYMENT
OF INDEMNIFICATION PURSUANT TO SECTION 2, 3 OR 5 IS NOT MADE WITHIN 10 DAYS
AFTER A DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, OR (VI) THE COMPANY OR ANY OTHER PERSON TAKES OR THREATENS TO
TAKE ANY ACTION TO DECLARE THIS AGREEMENT VOID OR UNENFORCEABLE, OR INSTITUTES
ANY LITIGATION OR OTHER ACTION OR PROCEEDING DESIGNED TO DENY, OR TO RECOVER
FROM, INDEMNITEE THE BENEFITS PROVIDED OR INTENDED TO BE PROVIDED TO INDEMNITEE
HEREUNDER, INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION BY A COURT OF
COMPETENT JURISDICTION OF INDEMNITEE’S ENTITLEMENT TO SUCH INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES.  ALTERNATIVELY, INDEMNITEE, AT INDEMNITEE’S OPTION, MAY
SEEK AN AWARD IN ARBITRATION TO BE CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO
THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION. 
INDEMNITEE SHALL COMMENCE SUCH PROCEEDING SEEKING AN ADJUDICATION OR AN AWARD IN
ARBITRATION WITHIN 180 DAYS FOLLOWING THE DATE ON WHICH INDEMNITEE FIRST HAS THE
RIGHT TO COMMENCE SUCH PROCEEDING PURSUANT TO THIS SECTION 11(A).  THE COMPANY
SHALL NOT OPPOSE INDEMNITEE’S RIGHT TO SEEK ANY SUCH ADJUDICATION OR AWARD IN
ARBITRATION.


(B)           IN THE EVENT THAT A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 9(A) THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION, ANY JUDICIAL
PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS SECTION 11 SHALL BE
CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL, OR ARBITRATION, ON THE MERITS AND
INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF THAT

9


--------------------------------------------------------------------------------



ADVERSE DETERMINATION.  IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED
PURSUANT TO THIS SECTION 11, THE COMPANY SHALL HAVE THE BURDEN OF PROVING
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES, AS THE
CASE MAY BE.


(C)           IF A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO SECTION 9(A)
THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE COMPANY SHALL BE BOUND BY
SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT
TO THIS SECTION 11, ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT,
OR AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S STATEMENT, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH STATEMENT IS MADE, NOT
MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST FOR INDEMNIFICATION, OR
(II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE LAW AS DETERMINED BY
A COURT OF COMPETENT JURISDICTION.


(D)           THE COMPANY SHALL, TO THE FULLEST EXTENT NOT PROHIBITED BY
APPLICABLE LAW, BE PRECLUDED FROM ASSERTING IN ANY JUDICIAL PROCEEDING OR
ARBITRATION COMMENCED PURSUANT TO THIS SECTION 11 THAT THE PROCEDURES AND
PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND ENFORCEABLE AND SHALL
STIPULATE IN ANY SUCH COURT OR BEFORE ANY SUCH ARBITRATOR THAT THE COMPANY IS
BOUND BY ALL THE PROVISIONS OF THIS AGREEMENT.  IT IS THE INTENT OF THE COMPANY
THAT INDEMNITEE NOT BE REQUIRED TO INCUR EXPENSES ASSOCIATED WITH THE
INTERPRETATION, ENFORCEMENT OR DEFENSE OF INDEMNITEE’S RIGHTS UNDER THIS
AGREEMENT BY LITIGATION OR OTHERWISE BECAUSE SUCH EXPENSES WOULD SUBSTANTIALLY
DETRACT FROM THE BENEFITS INTENDED TO BE EXTENDED TO INDEMNITEE HEREUNDER.  THE
COMPANY SHALL INDEMNIFY INDEMNITEE AGAINST ANY AND ALL EXPENSES AND, IF
REQUESTED BY INDEMNITEE, SHALL (WITHIN 10 DAYS AFTER RECEIPT BY THE COMPANY OF A
WRITTEN REQUEST THEREFOR) ADVANCE, TO THE FULLEST EXTENT NOT PROHIBITED BY
APPLICABLE LAW, SUCH EXPENSES TO INDEMNITEE, WHICH ARE INCURRED BY INDEMNITEE OR
ON INDEMNITEE’S BEHALF IN CONNECTION WITH ANY ACTION BROUGHT BY INDEMNITEE FOR
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES FROM THE COMPANY UNDER THIS AGREEMENT
OR UNDER ANY DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICIES MAINTAINED BY
THE COMPANY, REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED TO BE
ENTITLED TO SUCH INDEMNIFICATION, ADVANCEMENT OF EXPENSES OR INSURANCE RECOVERY,
AS THE CASE MAY BE.


(E)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO
DETERMINATION AS TO ENTITLEMENT TO INDEMNIFICATION UNDER THIS AGREEMENT SHALL BE
REQUIRED TO BE MADE PRIOR TO THE FINAL DISPOSITION OF THE RELATED PROCEEDING.


SECTION 12.             NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE;
SUBROGATION.


(A)           THE RIGHTS OF INDEMNIFICATION AND TO RECEIVE ADVANCEMENT OF
EXPENSES AS PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY
OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME BE ENTITLED UNDER APPLICABLE
LAW, THE CERTIFICATE OF INCORPORATION, THE BYLAWS, ANY AGREEMENT, A VOTE OF
STOCKHOLDERS OR A RESOLUTION OF DIRECTORS, OR OTHERWISE.  NO AMENDMENT,
ALTERATION OR REPEAL OF THIS AGREEMENT OR OF ANY PROVISION HEREOF SHALL LIMIT OR
RESTRICT ANY RIGHT OF INDEMNITEE UNDER THIS AGREEMENT IN RESPECT OF ANY ACTION
TAKEN OR OMITTED BY INDEMNITEE PRIOR TO SUCH AMENDMENT, ALTERATION OR REPEAL. 
TO THE EXTENT THAT A CHANGE IN DELAWARE LAW, WHETHER BY STATUTE OR JUDICIAL
DECISION, PERMITS GREATER INDEMNIFICATION OR ADVANCEMENT OF EXPENSES THAN WOULD
BE AFFORDED CURRENTLY UNDER THE CERTIFICATE OF INCORPORATION, THE BYLAWS AND
THIS AGREEMENT, IT IS THE INTENT OF THE PARTIES HERETO THAT INDEMNITEE SHALL
ENJOY BY THIS AGREEMENT THE GREATER BENEFITS SO AFFORDED BY SUCH CHANGE.  NO

10


--------------------------------------------------------------------------------



RIGHT OR REMEDY HEREIN CONFERRED IS INTENDED TO BE EXCLUSIVE OF ANY OTHER RIGHT
OR REMEDY, AND EVERY OTHER RIGHT AND REMEDY SHALL BE CUMULATIVE AND IN ADDITION
TO EVERY OTHER RIGHT AND REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT
LAW OR IN EQUITY OR OTHERWISE.  THE ASSERTION OR EMPLOYMENT OF ANY RIGHT OR
REMEDY HEREUNDER, OR OTHERWISE, SHALL NOT PREVENT THE CONCURRENT ASSERTION OR
EMPLOYMENT OF ANY OTHER RIGHT OR REMEDY.


(B)           TO THE EXTENT THAT THE COMPANY MAINTAINS AN INSURANCE POLICY OR
POLICIES PROVIDING LIABILITY INSURANCE FOR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR FIDUCIARIES OF THE COMPANY OR OF ANY OTHER ENTERPRISE WHICH INDEMNITEE
SERVES AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY AT THE REQUEST OF
THE COMPANY, INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES IN
ACCORDANCE WITH ITS OR THEIR TERMS TO THE MAXIMUM EXTENT OF THE COVERAGE
AVAILABLE FOR INDEMNITEE UNDER SUCH POLICY OR POLICIES.  IF, AT THE TIME OF THE
RECEIPT OF A NOTICE OF A CLAIM PURSUANT TO THE TERMS HEREOF, THE COMPANY HAS
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE IN EFFECT, THE COMPANY SHALL GIVE
PROMPT NOTICE OF THE COMMENCEMENT OF SUCH PROCEEDING TO THE INSURERS IN
ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE RESPECTIVE POLICIES.  THE
COMPANY SHALL THEREAFTER TAKE ALL NECESSARY OR DESIRABLE ACTION TO CAUSE SUCH
INSURERS TO PAY, ON BEHALF OF INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF
SUCH PROCEEDING IN ACCORDANCE WITH THE TERMS OF SUCH POLICIES.


(C)           IN THE EVENT OF PAYMENT OF INDEMNIFICATION TO INDEMNITEE UNDER
THIS AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO
ANY RIGHT OF RECOVERY INDEMNITEE MAY HAVE AND INDEMNITEE, AS A CONDITION OF
RECEIVING SUCH INDEMNIFICATION FROM THE COMPANY, SHALL EXECUTE ALL DOCUMENTS AND
DO ALL THINGS THAT THE COMPANY MAY DEEM NECESSARY OR DESIRABLE TO PERFECT SUCH
RIGHT OF RECOVERY, INCLUDING THE EXECUTION OF SUCH DOCUMENTS NECESSARY TO ENABLE
THE COMPANY EFFECTIVELY TO ENFORCE SUCH RECOVERY.


(D)           THE COMPANY SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO MAKE ANY
PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER (OR FOR WHICH ADVANCEMENT
OF EXPENSES IS PROVIDED HEREUNDER) IF AND TO THE EXTENT THAT INDEMNITEE HAS
OTHERWISE ACTUALLY RECEIVED SUCH PAYMENT UNDER ANY INSURANCE POLICY, CONTRACT,
AGREEMENT OR OTHERWISE, INCLUDING FROM ANY OTHER ENTERPRISE WHICH INDEMNITEE WAS
SERVING AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY AT THE REQUEST OF
THE COMPANY.


SECTION 13.             DURATION OF AGREEMENT.  THIS AGREEMENT SHALL CONTINUE
UNTIL AND TERMINATE UPON THE LATER OF: (A) 10 YEARS AFTER THE LATEST DATE THAT
INDEMNITEE SHALL HAVE CEASED TO SERVE AS A DIRECTOR OR AN OFFICER OF THE COMPANY
OR AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF ANY OTHER ENTERPRISE
AT THE REQUEST OF THE COMPANY OR (B) ONE YEAR AFTER THE FINAL TERMINATION OF ANY
PROCEEDING THEN PENDING IN RESPECT OF WHICH INDEMNITEE IS GRANTED RIGHTS OF
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES HEREUNDER AND OF ANY PROCEEDING
COMMENCED BY INDEMNITEE PURSUANT TO SECTION 11 RELATING THERETO.  THIS AGREEMENT
SHALL BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS AND SHALL INURE
TO THE BENEFIT OF INDEMNITEE AND INDEMNITEE’S HEIRS, EXECUTORS AND
ADMINISTRATORS.


SECTION 14.             SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY REASON
WHATSOEVER:  (A) THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION, EACH PORTION OF ANY
SECTION OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID,

11


--------------------------------------------------------------------------------



ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE)
SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND SHALL REMAIN
ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW; (B) SUCH
PROVISION OR PROVISIONS SHALL BE DEEMED REFORMED TO THE EXTENT NECESSARY TO
CONFORM TO APPLICABLE LAW AND TO GIVE THE MAXIMUM EFFECT TO THE INTENT OF THE
PARTIES HERETO; AND (C) TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY SECTION OF THIS
AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE, THAT IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE) SHALL BE
CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT MANIFESTED THEREBY.


SECTION 15.             ENFORCEMENT.


(A)           THE COMPANY EXPRESSLY CONFIRMS AND AGREES THAT IT HAS ENTERED INTO
THIS AGREEMENT AND ASSUMED THE OBLIGATIONS IMPOSED ON IT HEREBY IN ORDER TO
INDUCE INDEMNITEE TO SERVE AS AN OFFICER OF THE COMPANY, AND THE COMPANY
ACKNOWLEDGES THAT INDEMNITEE IS RELYING UPON THIS AGREEMENT IN SERVING AS AN
OFFICER OF THE COMPANY.


(B)           THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL, WRITTEN AND IMPLIED, BETWEEN THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF; PROVIDED, HOWEVER,
THAT THIS AGREEMENT IS A SUPPLEMENT TO AND IN FURTHERANCE OF THE CERTIFICATE OF
INCORPORATION, THE BYLAWS AND APPLICABLE LAW, AND SHALL NOT BE DEEMED A
SUBSTITUTE THEREFOR, NOR TO DIMINISH OR ABROGATE ANY RIGHTS OF INDEMNITEE
THEREUNDER.


SECTION 16.             MODIFICATION AND WAIVER.  NO SUPPLEMENT, MODIFICATION,
WAIVER, CANCELLATION OR AMENDMENT OF THIS AGREEMENT OR ANY PROVISION HEREOF
SHALL BE BINDING UNLESS EXECUTED IN WRITING BY THE PARTIES HERETO.  NO WAIVER OF
ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A
WAIVER OF ANY OTHER PROVISIONS OF THIS AGREEMENT NOR SHALL ANY WAIVER CONSTITUTE
A CONTINUING WAIVER.


SECTION 17.             NOTICE BY INDEMNITEE.  INDEMNITEE AGREES PROMPTLY TO
NOTIFY THE COMPANY IN WRITING UPON BEING SERVED WITH ANY SUMMONS, CITATION,
SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION OR OTHER DOCUMENT RELATING TO ANY
PROCEEDING OR MATTER WHICH MAY BE SUBJECT TO INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES HEREUNDER.  THE FAILURE OF INDEMNITEE TO SO NOTIFY THE COMPANY SHALL
NOT RELIEVE THE COMPANY OF ANY OBLIGATION WHICH IT MAY HAVE TO INDEMNITEE UNDER
THIS AGREEMENT OR OTHERWISE.


SECTION 18.             NOTICES.  ALL NOTICES REQUIRED HEREUNDER SHALL BE IN
WRITING AND BE DELIVERED PERSONALLY, SENT BY INTERNATIONALLY RECOGNIZED EXPRESS
COURIER SERVICE (E.G., FEDEX), TRANSMITTED VIA FACSIMILE, OR SENT VIA REGISTERED
OR CERTIFIED MAIL (POSTAGE PREPAID) REQUIRING RETURN RECEIPT, AND SHALL BE
DEEMED TO HAVE BEEN VALIDLY SERVED, GIVEN OR DELIVERED:  (I) DATE OF DELIVERY,
IF SENT BY PERSONAL DELIVERY; (II) TWO DAYS AFTER DATE OF DEPOSIT, IF SENT BY
EXPRESS COURIER SERVICE; (III) DATE OF TRANSMISSION, IF FAXED WITH CONFIRMATORY
PRINTOUT OF TRANSMISSION; OR (IV) ONE WEEK AFTER DATE OF MAILING, IF SENT BY
MAIL.  NOTICES SHALL BE ADDRESSED AS PROVIDED BELOW OR TO SUCH OTHER ADDRESSEE
AS EITHER PARTY MAY IN THE FUTURE DESIGNATE BY WRITTEN NOTICE TO THE OTHER IN
ACCORDANCE WITH THE TERMS HEREOF:

12


--------------------------------------------------------------------------------



I.              IF TO INDEMNITEE, AT THE ADDRESS INDICATED ON THE SIGNATURE PAGE
OF THIS AGREEMENT, OR SUCH OTHER ADDRESS AS INDEMNITEE SHALL PROVIDE TO THE
COMPANY.


II.             IF TO THE COMPANY TO:

Arena Pharmaceuticals, Inc.

6166 Nancy Ridge Drive

San Diego, California  92121

Attention:  General Counsel

Facsimile:  858.677.0065

or to any other address as may have been furnished to Indemnitee by the Company.


SECTION 19.             CONTRIBUTION.  TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, IF THE INDEMNIFICATION PROVIDED FOR IN THIS AGREEMENT IS
UNAVAILABLE TO INDEMNITEE FOR ANY REASON WHATSOEVER, THE COMPANY, IN LIEU OF
INDEMNIFYING INDEMNITEE, SHALL CONTRIBUTE TO THE AMOUNT INCURRED BY INDEMNITEE
OR ON INDEMNITEE’S BEHALF, WHETHER FOR JUDGMENTS, FINES, PENALTIES, EXCISE
TAXES, AMOUNTS PAID OR TO BE PAID IN SETTLEMENT AND/OR FOR EXPENSES, IN
CONNECTION WITH ANY CLAIM RELATING TO AN INDEMNIFIABLE EVENT UNDER THIS
AGREEMENT, IN SUCH PROPORTION AS IS DEEMED FAIR AND REASONABLE IN LIGHT OF ALL
OF THE CIRCUMSTANCES OF THE RELATED PROCEEDING IN ORDER TO REFLECT (A) THE
RELATIVE BENEFITS RECEIVED BY THE COMPANY AND INDEMNITEE AS A RESULT OF THE
EVENT(S) AND/OR TRANSACTION(S) GIVING CAUSE TO SUCH PROCEEDING AND (B) THE
RELATIVE FAULT OF THE COMPANY (AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
AND FIDUCIARIES) AND INDEMNITEE IN CONNECTION WITH SUCH EVENT(S) AND/OR
TRANSACTION(S).


SECTION 20.             APPLICABLE LAW.  THIS AGREEMENT AND THE LEGAL RELATIONS
AMONG THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS
CONFLICT OF LAWS RULES.


SECTION 21.             IDENTICAL COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO
BE AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


SECTION 22.             HEADINGS.  THE HEADINGS OF THE PARAGRAPHS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

ARENA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Address:

 

 

 


--------------------------------------------------------------------------------